                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

UNITED STATES OF AMERICA                     )
                                              )
       v.                                     )          MJ 120-007
                                              )
MICHAEL PEYTON GUNN                           )
                                         _________

                                         ORDER
                                         _________

       At the February 11, 2020 hearing, the government requested a court order prohibiting

Defendant from communicating with his wife and the alleged minor victim. Defendant

consented with respect to the alleged minor victim but objected with respect to his wife.

Thus, the Court (1) imposed the condition to which Defendant consented with respect to the

alleged minor victim, (2) directed Defendant and the government to brief their respective

positions as to the requested prohibition on communications with Defendant’s wife on or

before February 13, 2020, and (3) ordered that Defendant and his wife have no

communication until the Court made its final ruling on the no-contact request. (Doc. no. 21.)

       Defendant filed his opposition to the no-contact request on February 12, 2020. (Doc.

no. 23.) On February 13th, the government filed a motion to withdraw its request because

the wife has agreed not to have any contact with Defendant. Therefore, the Court GRANTS

the government’s motion to withdraw the request for a no-contact order with respect to

Defendant’s wife. (Doc. no. 24.) Further, the Court lifts its restriction on contact between

Defendant and his wife imposed in the February 11th Order. (Doc. no. 21.) The restriction
on communication with the alleged minor victim to which Defendant consented shall remain

in full force and effect.

       SO ORDERED this 14th day of February, 2020, at Augusta, Georgia.




                                            2
